NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO ALEXANDER ESCOBAR,                    No.    16-73916

                Petitioner,                     Agency No. A205-719-863

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Francisco Alexander Escobar, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his applications for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We review de novo claims of due process violations in

immigration proceedings. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.

2004). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Escobar’s testimony and his declaration

regarding whether he was beaten by gang members and whether he and his family

received threatening telephone calls while he was living in El Salvador. See

Shrestha, 590 F.3d at 1048 (adverse credibility finding reasonable under the

totality of the circumstances); see also Zamanov v. Holder, 649 F.3d 969, 973-74

(9th Cir. 2011) (petitioner’s omissions supported adverse credibility determination

where they did not constitute “a mere lack of detail” but “went to the core of his

alleged fear”). Escobar’s explanations do not compel a contrary conclusion. See

Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible

testimony, in this case, Escobar’s withholding of removal claim fails. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). In light of this disposition, we need

not reach Escobar’s remaining contentions regarding the merits of his claim. See

Simeonov, 371 F.3d at 538 (courts and agencies are not required to decide issues


                                          2                                    16-73916
unnecessary to the results they reach).

      Substantial evidence also supports the agency’s denial of Escobar’s CAT

claim because it was based on the same testimony the agency found not credible,

and Escobar does not point to any other evidence in the record that compels the

conclusion that it is more likely than not he would be tortured by or with the

consent or acquiescence of the government if returned to El Salvador. See Farah,

348 F.3d at 1157.

      We reject as unsupported by the record Escobar’s contention that the agency

erred in its credibility analysis or violated his right to due process in making an

adverse credibility determination.

      The temporary stay of removal remains in place until the mandate issues.

      PETITION FOR REVIEW DENIED.




                                           3                                     16-73916